Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 21-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ka et al. (2018/0076102).Regarding claims 1 and 21, Ka et al. teach in figure 5B and related text a display panel, comprising: 
a substrate 111; 
a first electrode GE1 disposed on the substrate; 
a second electrode GE2; 
a gate insulating layer IL1 disposed between the first electrode GE1 and the second electrode GE2, 
wherein the gate insulating layer IL1 defines a slope region inclined relative to the substrate and an intermediate region parallel to the substrate; 
the second electrode GE2 is only disposed on the intermediate region and is directly above the first electrode GE1, and a projection of the first electrode GE1 on the substrate 111 fully covers a projection of the second electrode GE2 on the substrate 111;
an insulating layer IL2, wherein the insulating layer IL2 is disposed on the slope region of the gate insulating laver IL1; and
a test circuit layer (pixel layer 311, see figure 13) electrically connected to the second electrode and covering the insulating layer, 
wherein a connection region being a conductive layer disposed on and connected to the first electrode, in a projection area of the second electrode on the substrate, and covering the insulating layer. 

Ka et al. do not explicitly state using the switching element TR2 as the switching element TR in the structure of figure 13. It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the switching element TR2 as the switching element TR in the structure of figure 13 in Ka et al.’s device, in order to operate the device in its intended use.

Regarding claim 2, Ka et al. teach in figure 13 and related text that the first electrode is formed on the substrate, and the gate insulating layer is formed on a side of the first electrode away from the substrate, and the second electrode is formed on a side of the gate insulating layer away from the first electrode, and the insulating layer is formed on a side of the second electrode away from the gate insulating layer, and the test circuit layer 311 is formed on a side of the insulating layer away from the second electrode.  

Regarding claims 3 and 22, Ka et al. do not teach a color resist layer formed on a side of the insulating layer away from the second electrode, and the test circuit layer is formed on a side of the color resist layer away from the insulating layer.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a color resist layer formed on a side of the insulating layer away from the second electrode, and the test circuit layer is formed on a side of the color resist layer away from the insulating layer, in Ka et al.’s device, in order to improve the device characteristics by providing better illumination characteristics.

Regarding claims 6 and 25, Ka et al. teach in figure 13 and related text that the insulating layer is a passivation layer.

Regarding claims 7 and 26, Ka et al. teach in figure 13 and related text that the insulating layer is a stacking structure including a passivation layer IL2 and an interlayer insulating layer IL3.

Regarding claim 8, Ka et al. teach in figure 13 and related text that the display panel is a liquid crystal display panel, and the test circuit layer is a pixel electrode of the liquid crystal display panel.

Regarding claim 9, Ka et al. teach in figure 13 and related text that the display panel is an organic light emitting diode (OLED) display panel, and the test circuit layer is a common electrode of the OLED display panel.


Claims 3, 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ka et al. (2018/0076102) in view of Yu (2018/0052347). Regarding claims 3 and 22, Ka et al. teach in figure 5B and related text substantially the entire claimed structure, as applied to the claims above, except a color resist layer formed on a side of the insulating layer away from the second electrode, and the test circuit layer is formed on a side of the color resist layer away from the insulating layer.
Yu teaches ion related text (see e.g. paragraph [0070]) forming a color resist material on the light shielding layer.
Ka et al. and Yu are analogous art because they are directed to display semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ka et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a color resist layer formed on a side of the insulating layer away from the second electrode, and the test circuit layer is formed on a side of the color resist layer away from the insulating layer, in Ka et al.’s device, in order to improve the device characteristics by providing better illumination characteristics. 

Regarding claim 25, Ka et al. teach in figure 13 and related text that the insulating layer is a passivation layer.

Regarding claim 26, Ka et al. teach in figure 13 and related text that the insulating layer is a stacking structure including a passivation layer IL2 and an interlayer insulating layer IL3.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
6/5/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800